Order entered January 24, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00380-CV
                              No. 05-20-00387-CV
                              No. 05-20-00388-CV
                              No. 05-20-00389-CV
                              No. 05-20-00390-CV

PRESTONWOOD TRADITION, LP; TRADITION MANAGEMENT, LLC;
  PRESTONWOOD TSL, LP; PRESTONWOOD TSL GP, LLC, ET AL.,
                        Appellants

                                        V.

 MARY JO JENNINGS, INDIVIDUALLY AND AS THE INDEPENDENT
     EXECUTRIX AND REPRESENTATIVE, ET AL., Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-03747-B

                                    ORDER

      After further review, the Court questions the origin of its jurisdiction over

these interlocutory appeals. Appellants are requested to file a supplemental brief,

no longer than 3000 words, answering that question within TEN DAYS of the date
of this order. Appellees shall file their responsive brief within TEN DAYS after

appellants’ supplemental brief is filed.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE